By the Court, Rhodes, C. J.:
Appeal from an order refusing to dissolve an attachment. The ground of the motion is, that the affidavit does not state the facts showing that the defendant is indebted to. the plaintiff, but merely states the conclusion that the defendant is indebted to the plaintiff. In other words, the objection is that the plaintiff did not restate his complaint in the affidavit, but only stated that the express contract upon which the defendant was indebted to him was a promissory note. The practice, since the adoption of the statute, has generally been in accordance with the form employed in this case; and we can conceive of no useful purpose that would be subserved, by setting out in the affidavit all the facts in respect to the contract, which are necessary to be stated in the complaint.
Order affirmed.
Mr. Justice Sprague did not express an opinion.
Mr. Justice Crockett, being disqualified, did not sit in the case. >